Mr. Justice Milburn:
I concur. This Court having, notably in Kennon v. Gilmer, 9 Mont. 108, 22 Pac. 448, decided that in an action for personal injury a verdict held to be excessive may. be reduced without submitting the case to another jury upon a new trial,' it seems to me, in reason, unnecessary to discuss the question whether a verdict for damages to property or property rights may be reduced at the option of plaintiff by order of the trial or appellate court. If a verdict for personal injury may be lawfully reduced by the court, why does it not follow, logically and a fortiori, that the court has the power to reduce a verdict for injury to property or property rights ? In the latter case the verdict is based upon testimony of witnesses who testify to values within their knowledge, and the jurors do not have to grope in the darkness of speculation and conjecture, and the court may be able to definitely discover and point out the exact amount of excess which it intends to subtract’ from the sum found by the jury. I may say that I cannot see any reason in those decisions which have held that a court may interfere and reduce the verdict in the case of bodily injury and may not do. so in the case of injury to property or property rights. The existence of such respectable authorities, however, has made it necessary for Mr. Justice Pigott to cover the case at length. I wish to add also that the weight of the authorities,- particularly the decisions of the United States Supreme Court, is so overwhelming in support of the power of the court to reduce verdicts when excessive in the opinion of the court, with option to the plaintiff to accept or decline, that I am forced to concur in the opinion so ably written by Mr. Justice Pigott; but I wish to here go on record as saying that, while in duty bound to bow to the law as it is and has been made by the courts, I am opposed to the tendency of the times to increase the power of the courts, and to permit them to invade those duties which are the sole duties of the jury. I cannot, except in special cases, — as, - for instance, where the court by mistaken’ instructions has led the jury to add some 'specific sum to the amount which it would otherwise *256have found, — believe, notwithstanding the oveiwhehuiug weight of authorities, that a court should make itself judge of the weight of evidence or of the credibility of witnesses, as it does in most cases when it scales verdicts. The power to grant new trials in law cases because the verdict is excessive means to give the parties another tidal before a jury, and not, in the discretion of the court, to diminish the amount of damages given in the verdict. The action of the court in scaling the verdict and then refusing a new trial is too often to close the door to the losing party in the appellate court; for, notwithstanding the fact that in numerous cases the finding of excessive damages indicates passion and prejudice on the part of the jury, still the presumption is in favor of the act of the court, and the use of sound discretion by it; the effect of the law of verdict scaling being that the court below has, by the use of its intellect, discovered how much the mind of each juror was biased, and has, with a thorough knowledge of the laws of metaphysics, applied the remedy by cutting down the verdict. To dictate a compromise by threat of the expense of a new trial is a convenient way to clear the docket, but ought only to be resorted to in special cases, such as above indicated.